Case 3:20-cv-00278-MMH-JRK Document 3 Filed 03/30/20 Page 1 of 3 PageID 38




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION




PAUL EMMANUEL KNIGHT,

                    Plaintiff,
v.
                                                         Case No. 3:20-cv-278-J-34JRK
JACK VANALLEN, et al.,

                    Defendants.


                   ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff Paul Emmanuel Knight, an inmate of the Florida penal system, initiated

this action on March 18, 2020, by filing a pro se Civil Rights Complaint Form (Complaint;

Doc. 1). In the Complaint, Knight names the following Defendants: (1) Corrections Officer

Jack Vanallen; (2) Corrections Officer Matthew Kurth; (3) Corrections Officer A.D. Harvey;

and (4) Lieutenant Kyle Knight. He asserts that Defendants Vanallen and Kurth violated

his Eighth Amendment right when they used excessive force against him during a cell

extraction on May 1, 2019. He also states that they escorted him to the shower where

they assaulted and sexually abused him. Additionally, he asserts that Defendants

Vanallen, Kurth, Harvey and Knight violated his procedural due process rights during the

disciplinary proceedings associated with the issuance of false disciplinary reports. As

relief, he seeks monetary damages.
Case 3:20-cv-00278-MMH-JRK Document 3 Filed 03/30/20 Page 2 of 3 PageID 39




       Upon review, it appears that Knight’s factual assertions and claims in the instant

action are strikingly similar to those in Case No. 3:19-cv-779-J-32JBT, his other civil rights

action that is pending in this Court. In Case No. 3:19-cv-779-J-32JBT, Knight names,

among others, Vanallen and Kurth as Defendants. He asserts that Vanallen and Kurth

used excessive force during a May 1, 2019 cell extraction and then escorted him to the

shower where they sexually abused him. He also states that Vanallen and Kurth violated

his procedural due process rights when they wrote bogus disciplinary reports. He

maintains that the institution overturned some of the disciplinary reports that were issued

that day. Accordingly, this case is due to be dismissed without prejudice since his

assertions relating to the May 1, 2019 incident are before the Court in Case No. 3:19-cv-

779-J-32JBT. To the extent he intends to assert other claims that are unrelated to the

claims in Case No. 3:19-cv-779-J-32JBT, he may initiate a new civil rights case.

Additionally, insofar as Knight intends to challenge disciplinary reports for which he lost

gain time, he must seek relief via a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Prior to instituting a federal-habeas proceeding, Knight first must exhaust all state

remedies, after which Knight then may seek a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254, if he so desires.

       Accordingly, it is now

       ORDERED AND ADJUDGED:

       1.     This case is hereby DISMISSED WITHOUT PREJUDICE.

       2.     The Clerk of Court shall enter judgment dismissing this case without

prejudice.




                                              2
Case 3:20-cv-00278-MMH-JRK Document 3 Filed 03/30/20 Page 3 of 3 PageID 40




     3.    The Clerk shall terminate any pending motions and close the case.

     DONE AND ORDERED at Jacksonville, Florida, this 30th day of March, 2020.




sc 3/20
c:
Paul Emmanuel Knight, FDOC #063422




                                        3
